DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawings were submitted with the application filing on December 7, 2020.  One Replacement Sheet was also filed the same day.  The Replacement Sheet is not accepted because it does not contain all of the figures appearing on the immediate prior version of the sheet, even if fewer than all of the figures are amended.  
Specifically, the Replacement Sheet includes only Figs. 4 and 5, while the original drawing page included Figs. 3–5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16–20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0303123 to Choi et al.
Regarding Claim 16, Choi discloses (e.g., Fig. 5E and its corresponding description) a display panel (e.g., Fig. 1A), wherein the display panel comprises a display area and a non-display area (illustrated on the left and right sides of the figures, A/A and N/A), comprising: a base substrate 510; a first metal layer 540/542/544 disposed on the base substrate; an insulation layer PAS1 disposed on the base substrate; an active layer 530 disposed on the insulation layer; a second metal layer 570/570’ disposed on the active layer; and a passivation layer PAC disposed on the second metal layer; wherein the display panel further comprises a first hole and a third hole defined on the non-display area (e.g., via through PAC and PAS1 where 570 and 540 connect) and a second hole and a fourth hole defined on the display area (e.g., via where 570’ and 544 connect), the first metal layer comprises a first electrode 540 and a second electrode 544, the second metal layer comprises a third electrode 570 and a fourth electrode 570’, the first electrode is connected to the third electrode by the first hole (Fig. 5E), the second electrode is connected to the fourth electrode by the second hole (Fig. 5E).
Choi does not explicitly disclose a third metal layer is disposed on a surface of the third electrode corresponding to the third hole and the fourth electrode corresponding to the fourth hole.
However, electrode 570/570’ includes both portions within the via, and flat portions extending horizontally from the via.  The electrode 570/570’ may be considered formed in two layers, with one layer being the portion formed in the vias, and the other portion being that formed flat on PAC.  In this case, the portion formed flat on PAC may be considered a third metal layer, and that third metal layer is disposed on a surface of the third electrode corresponding to the third hole and the fourth electrode corresponding to the fourth hole.  Accordingly, the limitations of Claim 16 would have been obvious in view of Choi.
Regarding Claim 17, Choi would have rendered obvious wherein materials of the third metal layer comprise copper (Cu) (e.g., paragraphs [0055]–[0056] of Choi, where Choi teaches Cu as a suitable electrode material).
Regarding Claim 18, Choi would have rendered obvious wherein materials of the third electrode and the fourth electrode comprise cupric oxide (CuO) (e.g., paragraphs [0055]–[0056] of Choi, where Choi teaches CuO as a suitable electrode material).
Regarding Claim 19, Choi would have rendered obvious wherein materials of the third electrode and the fourth electrode comprise cupric oxide (CuO), or a composite material of molybdenum (Mo) and copper (Cu) (e.g., paragraphs [0055]–[0056] of Choi, where Choi teaches CuO as a suitable electrode material).
Regarding Claim 20, Choi would have rendered obvious wherein materials of the insulation layer comprise silicon nitride (SiNx) (e.g., paragraph [0044] of Choi).

Allowable Subject Matter
Claims 1–15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, as noted in the rejection of Claim 16 above, the structural features appear obvious in view of Choi; however, the method of manufacturing a display panel similar to Claim 16, as set forth in Claim 1, does not appear anticipated or obvious in view of Choi or other cited art.  Claims 2–7 depend from Claim 1.  Similar reasons apply for Claims 8–15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/           Primary Examiner, Art Unit 2871